BY THE COURT.
The two first, errorg assigned in this case are in- substance that the action being in debt the form of the judgment is as though the action had been assumpsit. We do not think this such an error as should affect the judgment. It is erroneous only in form, and could work no prejudice to the defendant.
The third error alleged is that the court appears to have assessed the damages when the law provides that the court may direct the clerk to do so. The language is not imperative, and seems to leave the matter optional with the court. It authorizes the matter to be referred to the clerk because it is one of mere calculation. At all events if there were no error in this calculation the plaintiff in error has .sustained no injury. As nothing of this kind is alleged the judgment below will be affirmed.